Citation Nr: 9935730	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service in the Air National Guard from 
September 1974 to February 1978 and October 1978 to March 
1979 and service in the Army National Guard from 
November 1985 to August 1987, to include periods of active 
duty for training in June 1986, August 1986 and June 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Cheyenne, Wyoming.


REMAND

The veteran claims that her multiple sclerosis was aggravated 
during periods of active duty for training in 1986 and 1987 
while serving in the Wyoming Army National Guard.  

In December 1999, the Board requested clarification as to 
whether an RO hearing conducted in September 1997 at which 
she was represented by The American Legion satisfied the 
veteran's request for a personal hearing insofar as she had 
designated the Paralyzed Veterans of America as her 
accredited representative.  Later in December 1999, the 
veteran responded that she desires a further hearing before a 
Hearing Officer sitting at the RO.  A hearing on appeal must 
be granted when, as in this case, an appellant expresses a 
desire for a hearing.  38 C.F.R. § 20.700(a) (1999).  

The Board further notes argument put forth by the veteran's 
representative to the effect that VA has not fulfilled its 
duty to assist the veteran in obtaining her service medical 
records.  The representative cites the decision of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), which held that a 
single request for pertinent service medical records does not 
fulfill the duty to assist and that inherent in the duty to 
assist is a requirement to notify the veteran if VA is unable 
to obtain pertinent service medical records so that the 
veteran may know the basis for the denial of her claim; may 
independently attempt to obtain service medical records; and 
may submit alternative evidence.  The record reflects the 
RO's attempts to obtain service records from the Army 
National Guard of Wyoming, as well as from the National 
Personnel Records Centers and from the Army Reserve Personnel 
Center.  However, insofar as this case is being returned to 
the RO, the RO should make further reasonable attempts to 
obtain such records and advise the veteran if such prove 
unavailable.

Accordingly, the case is remanded for the following:

1.  The RO should make further reasonable 
attempts to obtain service records 
pertinent to the veteran from official 
sources, documenting such efforts in the 
claims file.  The veteran should be 
provided copies of all service medical 
records obtained and should also be given 
the opportunity to respond by 
independently attempting to obtain 
service medical records and/or by 
submitting alternative evidence.

2.  The RO should schedule the veteran 
for a personal hearing at the RO before a 
Hearing Officer.  The veteran should be 
advised that she is free to submit any 
additional relevant evidence at the time 
of such hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

